COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Larry Chambers and Abie Wolf,                   §               No. 08-19-00061-CV

                        Appellants,               §                 Appeal from the

  v.                                              §            County Court at Law No. 6

  Ricardo Rivera and Cimarron Conyers,            §             of El Paso County, Texas

                         Appellees.               §               (TC# 2018DCV1525)

                                              §
                                            ORDER

       On March 8, 2019, the Court issued an order for mediation referral. The order required the

parties to notify the Court within twenty days that they had agreed upon a mediator or the appellate

timetable would be reestablished. On March 28, 2019, Appellants filed a letter effectively advising

the Court that the parties have not agreed upon a mediator. Pursuant to the March 8, 2019 order

and on our own motion, we order that the appellate timetable suspension is lifted. The Record is

now due on or before April 28, 2019.

       IT IS SO ORDERED this 29th day of March, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.